DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 10, 15-16 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17th, 2021.
Applicant’s election without traverse of Group I, Species I: Figure 1, Subspecies 1a: Figures 2-4, claims 1-9, 11-14 and 17-18 in the reply filed on August 17th, 2021 is acknowledged.
Claim 8 is withdrawn from further consideration as being drawn to a nonelected group and species (Species I: Figure 1, Subspecies 1b: Figures 5-6). Claim 8 recites “an impermeable membrane disposed between and electrically isolating the at least one electrode and the second electrode from each other”. Paragraph [0050] of the specification states, “With reference now to FIG. 5, the distal portion 28 of the shaft 22 is depicted without being in contact with the treatment site 50 and having a linear configuration including four electrodes 32 which may be arranged in a unipolar or bipolar energy configuration. In other configurations, more or less electrodes may be included. In one exemplary configuration, a first electrode 32 may be positioned proximate a second electrode 32 and an impermeable membrane 56 may be disposed therebetween to electrically isolate the first electrode 32 and the second electrode 32 from each other
Claim 9 is withdrawn from further consideration as being drawn to a nonelected group and species (Species II: Figure 7). Claim 9 recites “a flexible member at least partially defining a circular shape of the distal portion of the elongated body of the shaft”. Paragraph [0051] of the specification states, “FIG. 7 is a close-up side view that illustrates the distal portion 28 of the shaft 22 including a flexible member 62 at least partially defining a circular shape of the distal portion 28. For example, the flexible member 62 may be a preformed super elastic wire disposed within the shaft 22”. Figure 7 illustrates the flexible member (62) not illustrated in the elected embodiment and recited in claim 9. 
Further, claim 14 is withdrawn from further consideration as being drawn to a nonelected group and species (Species I: Figure 1, Subspecies 1b: Figures 5-6). Claim 14 recites “an impermeable membrane disposed between and electrically isolating the first electrode and the second electrode from each other”. Paragraph [0050] of the specification states, “With reference now to FIG. 5, the distal portion 28 of the shaft 22 is depicted without being in contact with the treatment site 50 and having a linear configuration including four electrodes 32 which may be arranged in a unipolar or bipolar energy configuration. In other configurations, more or less electrodes may be included. In one exemplary configuration, a first electrode 32 may be positioned proximate a second electrode 32 and an impermeable membrane 56 may be disposed therebetween to electrically isolate the first electrode 32 and the second electrode 32 from each other to enhance the directional focus of the pulsed electric field”. Figures 5 and 6 illustrate the impermeable membrane (56) not illustrated in the elected embodiment and recited in claim 14. 
Accordingly, claims 1-7, 11-13 and 17-18 are being examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a permeable sheath” in line 6 and further recites “the permeable sheath being impermeable to an insulation material” in lines 6-7. The accepted meaning of permeable as defined by Oxford Languages Dictionary is “(of a material or membrane) allowing liquids or gases to pass through it.” However in claim 2, the insulation material is described as “at least one of a gas” in lines 2-3 and the specification (see [0005] and [0038]) describes the insulation material as “at least one of a gas”. Therefore, it is at most unclear to the Examiner how the permeable sheath can be both permeable and impermeable as currently recited in claim 1. Also see claims 2 and 6.
Accordingly, claims 2-9 are rejected due to their dependency on claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanck et al., (hereinafter ‘Blanck’, WO 2010/056745).
Regarding independent claim 1, Blanck discloses a medical device (catheter system 10 in Figs. 1-2) for directionally focusing energy to a treatment site comprising: a shaft (catheter body 14 with a proximal end 16 and a distal end 18) including an elongated body defining a proximal portion (16) and a distal portion (18) opposite the proximal portion (16), the distal portion (18) including at least one electrode (electrode(s) 34) having a contact portion ([0049]; [0052]); and a permeable sheath (balloon 20) gas may be non-conductive and/ cooled”), the permeable sheath and the at least one electrode defining an insulation cavity therebetween (as best illustrated in Fig. 2; [0051]-[0052]).
Regarding claim 3, Blanck (Figs. 1-2) discloses wherein the insulation material is introduced into the insulation cavity from a fluid source configured to be coupled to the shaft (inflation lumen 24; [0048]; [0051], “Balloon 20 expands radially when inflated with a fluid or a gas. In some embodiments, the fluid or gas may be non-conductive and/ cooled”), the insulation cavity being configured to retain the insulation material when the insulation material is introduced into the insulation cavity from the fluid source ([0048]; [0051]; as best illustrated in Fig. 2).
Regarding independent claim 11, Blanck discloses a medical system (catheter system 10 in Figs. 1-2) for directionally focusing energy to a treatment site comprising: a medical device (10) including: a shaft (catheter body 14 with a proximal end 16 and a distal end 18) having an elongated body defining a proximal portion (16) and a distal portion (18) opposite the proximal portion (16), the shaft (14) including a plurality of electrodes ([0052], electrode(s) 34 in Fig. 2); and a permeable sheath (balloon 20) at least partially surrounding at least one of the plurality of electrodes ([0051]-[0052], electrodes 34 may be positioned internal of balloon 20), the permeable sheath being permeable to a pulsed electric field (see abstract for applying pulsed energy from the energy delivery portion; [0046], “energy source may be coupled to a processor to control a pulse characteristic of pulsed energy transmitted from the energy source to the energy delivery portion so as to therapeutically treat the tissue within the body treatment region”) and impermeable to an insulation material ([0051], “Balloon 20 expands radially when inflated with a fluid or a gas. In some embodiments, the fluid or gas may be non-conductive and/ cooled”), the permeable sheath (20) and the at least one of the plurality of electrodes (electrode(s) 34) defining an insulation cavity therebetween for enclosing the insulation material (as best illustrated in Fig. 2; [0051]-[0052]); a fluid source coupled to the medical device, the fluid source being configured to introduce the 
Regarding claim 12, Blanck (Figs. 1-2) further discloses wherein each of the plurality of electrodes defines an outer surface (as broadly claimed, each electrode 34 would necessarily have an outer surface), and the insulation material (i.e. gas) is configured to translate from a first position on the outer surface to a second position on the outer surface when the permeable sheath is in contact with the treatment site ([0051], “Balloon 20 expands radially when inflated with a fluid or a gas. In some embodiments, the fluid or gas may be non-conductive and/ cooled”; as broadly claimed, the gas translates along the inflation lumen 24 from the second connector 28 into the balloon 20 passing the ‘outer surface’ of the electrodes 34; see [0052], “the electrodes 34 may be positioned internal of balloon 20”). 
Regarding claim 17, Blanck (Figs. 1-2) further discloses wherein the medical device further includes a fluid delivery lumen in fluid communication with the fluid source and the insulation cavity (inflation lumen 24; [0048]; [0051], “Balloon 20 expands radially when inflated with a fluid or a gas. In some embodiments, the fluid or gas may be non-conductive and/ cooled”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck in view of Smith et al., (hereinafter ‘Smith’, U.S. PGPub. No. 2012/0029511).
Regarding claims 2 and 6, Blanck discloses all of the limitations of the medical device according to claim 1. Blanck further discloses the insulation material is at least one of a gas and a hydrophobic material such that the insulation material is retained within the hydrophilic permeable membrane ([0051], “Balloon 20 expands radially when inflated with a fluid or a gas. In some embodiments, the fluid or gas may be non-conductive and/ cooled”; it is noted that as currently recited, the claim is written in the alternative). 
Blanck is silent regarding wherein the permeable sheath is composed of a hydrophilic permeable membrane and wherein the permeable sheath is configured to cause energy to flow from the contact portion of the at least one electrode.
However, in the same field of endeavor, Smith teaches a similar medical device (catheter 200 in Fig. 10) comprising a balloon (202) formed of a single layer of a conductive hydrophilic polymer ([0091]) which quickly absorbs a water-based electrolytic solution (e.g., saline) to become conductive to RF electric current ([0064]). The device further includes an electrode (215) coupled to an electrical conductor (210) positioned within the balloon body (203) and configured to conduct RF energy received from an external energy source (not shown) to at least the circumferential section (212) of the balloon body (203) 
Regarding claim 18, Blanck discloses all of the limitations of the medical device according to claim 11.  Blanck (Figs. 1-2) further discloses comprising a fluid circuit in communication with the insulation cavity ([0048], see inflation lumen 24, second connector 28 and balloon 20; [0051]; as best illustrated in Fig. 2), the fluid circuit including a fluid delivery lumen (inflation lumen 24). 
Blanck is silent regarding a fluid extraction lumen.
However, in the same field of endeavor, Smith teaches a similar medical device (Fig. 7) comprising a balloon (102) including a supply lumen (106) and a return lumen (108) that respectively extend along the shaft (104) between the balloon (102) and a proximal end of the shaft (104) ([0081]). The supply (106) and return (108) lumens are respectively coupled to supply and return couplings of an external coolant source such that the volumetric flow rate of thermal transfer fluid through the balloon (102) is regulated by the external coolant source ([0081]-[0082]). Smith teaches “the amount of pressurization of the balloon 102 and the rate of thermal transfer fluid through the balloon 102 can be regulated by appropriately controlling the pressure and/or flow rate of the fluid respectively delivered to the supply lumen 106 and removed from the return lumen 108 at the external coolant source” ([0082]), thereby increasing control and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Blanck to include a fluid extraction lumen as taught by Smith in order to regulate the amount of pressurization of . 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck in view of Andocs et al., (hereinafter ‘Andocs’, U.S. PGPub. No. 2017/0157394). 
Regarding claims 4 and 5, Blanck discloses all of the limitations of the medical device according to claim 1, but is silent regarding wherein the insulation material is a displaceable solid material (claim 4) and is at least one of granular particles, microspheres, ceramic microspheres, polymeric microspheres, and hydrophobic polymeric microspheres, the insulation cavity containing a predetermined amount of the insulation material (claim 5). 
However, in the same field of endeavor, Andocs teaches a similar device (RF electrode 13 in Fig. 1; [0353]) comprising an inner cavity (3) that is partly filled with a liquid and includes an insulation material that is a displaceable solid material (solid particles 4 in Fig. 1; [0098]-[0109]; [0104], “they are not electrically conductive”; [0112]). Andocs teaches the “size of the solid particles depends, of course, on the size of the whole RF electrode and also on the volume of the inner cavity. However, for all embodiments it can be stated that the solid particles should preferably not have a diameter below 0.05 mm” ([0118], thereby meeting in part the limitation regarding microspheres). Further, the inner cavity (3) contains a predetermined amount of the insulation material (solid particles 4; [0099]; [0021], “The solid particles inside the cavity cannot pass the inlet or the outlet for the liquid and/or the liquid substitute and thus remain within the cavity”; as broadly claimed, the inner cavity 3 includes a predetermined amount of particles 4). Andocs teaches “the inner cavity is fillable and emptiable and perfusable with a liquid and/or a liquid substitute and the inner cavity contains solid particles arrangeable in the presence of a liquid and/or a liquid substitute within the inner cavity … [such that] the target-facing side is fittable to any shape of a target by arranging the solid particles within the inner cavity” (abstract), thereby providing a reliable and close contact between the target to be treated and efficient and safe energy transfer ([0001]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Blanck to further include wherein the insulation material is .
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck in view of Pedersen et al., (hereinafter ‘Pedersen’, U.S. PGPub. No. 2016/0278839).
Regarding claim 7, Blanck discloses all of the limitations of the medical device according to claim 1. Blanck (Figs. 1-2) further discloses comprising a second electrode (i.e. ground electrode) positioned proximally on the shaft ([0052], for delivery of monopolar energy, a ground electrode is used on the catheter shaft) relative to the at least one electrode ([0052], electrode(s) 34 may be positioned internal of balloon 20). 
Blanck is silent regarding the at least one electrode including a conductive surface area smaller than a conductive surface area of the second electrode.
However, in the same field of endeavor, Pendersen teaches (Figs. 1-3) a similar ablation system including a catheter (12) comprising a first electrode (first conductive electrical terminal 18) and a second electrode (second electrical terminal 20) positioned proximate the distal end of the catheter (12) and spaced from the first electrode by an insulating spacer (gap 36 in Fig. 2 and [0041], also see spacer 42 in Fig. 3; see abstract). Pendersen teaches “[t]he electrode 20 has a significantly larger surface area than the electrode 18, preferably at least twice that of the electrode 18 and more preferably at least three times the surface area of the electrode 18. Having an electrode 20 with a surface area substantially larger than that of electrode 18 ensures that the electrode 20 does not heat appreciably during operation of the apparatus” ([0042]). This configuration ensures that “as a consequence, heat energy is concentrated around the first electrode 18 and there is no or insignificant ablation occurring at the second electrical terminal 20, thereby leaving the catheter 12 free from ablated material, for example clotted blood” ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have 
Regarding claim 13, Blanck discloses all of the limitations of the medical device according to claim 11. Blanck (Figs. 1-2) further discloses wherein each of the plurality of electrodes (electrodes 34) includes a first electrode ([0052]; electrode 34 may be positioned internal of balloon 20) at the distal portion of the shaft (14, 18) and a second electrode (i.e. ground electrode) positioned proximally on the shaft relative to the first electrode ([0052], for delivery of monopolar energy, a ground electrode is used on the catheter shaft). 
Blanck is silent regarding the first electrode including a conductive surface area smaller than a conductive surface area of the second electrode.
However, in the same field of endeavor, Pendersen teaches (Figs. 1-3) a similar ablation system including a catheter (12) comprising a first electrode (first conductive electrical terminal 18) and a second electrode (second electrical terminal 20) positioned proximate the distal end of the catheter (12) and spaced from the first electrode by an insulating spacer (gap 36 in Fig. 2 and [0041], also see spacer 42 in Fig. 3; see abstract). Pendersen teaches “[t]he electrode 20 has a significantly larger surface area than the electrode 18, preferably at least twice that of the electrode 18 and more preferably at least three times the surface area of the electrode 18. Having an electrode 20 with a surface area substantially larger than that of electrode 18 ensures that the electrode 20 does not heat appreciably during operation of the apparatus” ([0042]). This configuration ensures that “as a consequence, heat energy is concentrated around the first electrode 18 and there is no or insignificant ablation occurring at the second electrical terminal 20, thereby leaving the catheter 12 free from ablated material, for example clotted blood” ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Blanck to further include the first electrode including a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794